Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered September 18, 2006 in a proceeding pursuant to Family Court Act article 7. The order, among other things, placed respondent in the custody of the Commissioner of Social Services of the County of Niagara for a period of 12 months, less the period spent in detention pending disposition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Scudder, PJ., Gorski, Smith, Fahey and Green, JJ.